218 S.W.3d 27 (2007)
Andre PEARSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88109.
Missouri Court of Appeals, Eastern District, Division Two.
March 27, 2007.
S. Paige Canfield, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Jaime Corman, Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Andre Pearson (hereinafter, "Movant") appeals from the denial of his Rule 29.15 post-conviction motion after an evidentiary hearing. Movant was convicted of first degree murder, Section 565.020 RSMo (2000),[1] and armed criminal action, Section 571.015. Movant's convictions were affirmed on direct appeal. State v. Pearson, 72 S.W.3d 620 (Mo.App. E.D.2002). Subsequently, Movant filed a motion for postconviction relief pursuant to Rule 29.15, which the motion court denied after an evidentiary hearing.
Movant raises one point on appeal. Movant claims the motion court clearly erred when it erroneously determined he did not receive ineffective assistance of counsel when defense counsel failed to present two potential alibi witnesses at his trial.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court's decision was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons *28 for our decision. The judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.